59 F.3d 166NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John Robert DEMOS, Jr., Plaintiff-Appellant,v.A.H. ROBINS COMPANY, Incorporated, Defendant-Appellee.
No. 94-2560.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 15, 1995.Decided:  June 23, 1995.

John Robert Demos, Jr., Appellant Pro Se.  Gary Joseph Spahn, Mays & Valentine, Richmond, VA, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this action for want of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Demos v. A.H. Robins Co., No. CA-94-655-3 (E.D. Va.  Nov. 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED